Citation Nr: 9929534	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  99-05 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
and tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to March 
1967.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Montgomery, 
Alabama (hereinafter RO).


FINDING OF FACT

The veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus are plausible.


CONCLUSION OF LAW

The claims of entitlement to service connection for bilateral 
hearing loss and for tinnitus are well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
Moreover, in the case of sensorineural hearing loss, service 
connection may be granted if such disease is manifested in 
service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) 91998).  

Service connection for impaired hearing is subject to 
additional requirements:

[I]mpaired hearing will be considered to 
be a disability when the auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the 
auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385 (1999). 

The United States Court of Appeals for Veterans Claims has 
held that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The audiogram conduced in April1965 in conjunction with the 
induction examination showed a showed a hearing loss of 25, 
25 and 50 decibels at 3000, 4000, and 6000 hertz, 
respectively in the right ear a 45 decibel hearing loss in 
the left ear at 6000 hertz (ASA to ISO).  The veteran's 
service discharge examination conducted in February 1967, 
noted mild high frequency hearing loss, "AD", etiology 
unknown.  The audiogram revealed a hearing loss in the right 
ear of 25 decibels at 4000 hertz and of 25 decibels at 4000 
hertz in the left ear (ASA to ISO). Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993).  The veteran was given a hearing 
profile.  

Private medical records dated in June 1967, show that the 
veteran reported complaints of hearing difficulty and 
bilateral tinnitus which began in service.  An audiogram 
conducted at that time appears to indicate bilateral high 
frequency hearing loss.   

The veteran testified before the Board in August 1999, that 
he began to experience difficulty hearing and ringing in his 
ears after being exposed to loud noises while going through 
the obstacle course in basic training.  He further reported 
that the ringing and difficulty with hearing had continued 
since that time.


In the instant case, high frequency hearing loss, left ear, 
was shown on the veteran's service discharge examination, and 
it appears that high frequency hearing loss, bilaterally, was 
shown within one year after service discharge.  The veteran 
noted at that time that he first noted his hearing difficulty 
and tinnitus while in service.  The veteran testified before 
the Board in August 1999, that he began to experience 
difficulty hearing and ringing in his ears after being 
exposed to loud noises while going through the obstacle 
course in basic training.  He further reported that the 
ringing and difficulty with hearing had continued since that 
time.  The veteran testified that he did not remember being 
exposed to loud noises subsequent to service discharge.

To summarize, for the purpose of determining whether a claim 
is well grounded, the credibility of the evidence in support 
of the claim is presumed.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995).  Accordingly, the Board finds the 
veteran's statements and testimony to be credible.  However, 
competency of evidence differs from weight and credibility as 
to describing his symptoms and any incident, which occurred 
during service.  In this regard the service medical records 
and the June 1967 private medical report, dated less than 
four months after service, tend to show the presence of 
chronic tinnitus and bilateral hearing loss during service.  
Accordingly, the Board finds the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus are "plausible and capable of substantiation" 
and therefore, are well grounded. 


ORDER

The claims of entitlement to service connection for bilateral 
hearing loss and for tinnitus are well grounded, and to that 
extent only, the claims are allowed.


REMAND

As the Board has found the veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus 
well grounded, the VA has a duty to assist the veteran in the 
development of all facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1999).  This includes the 
duty to obtain VA examinations which provide an adequate 
basis upon which to determine entitlement to the benefit 
sought, as well as the duty to obtain all relevant treatment 
records referred to by the veteran.  Littke v. Derwinski, 1 
Vet. App. 90 (1991).  This duty is neither optional nor 
discretionary.  Id.  One of the statutory duties to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment.  Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Accordingly, the RO should 
furnish the veteran the appropriate 
release of information forms in order to 
obtain copies of any VA and private 
medical records pertaining to treatment 
for bilateral hearing loss and tinnitus 
since his release from active duty.  The 
RO should then obtain any medical 
records, which have not yet been 
associated with the claims file. 

2.  The veteran should be afforded a VA 
examination by a specialist in ear 
disorders to determine the nature and 
extent of any hearing loss and tinnitus.  
All pertinent symptomatology and findings 
should be reported in detail.  In 
addition to an audiogram, any other 
indicated diagnostic tests and studies 
should be accomplished.  It is requested 
that the examiner obtain a detailed 
history of inservice and post service 
noise exposure.  If hearing loss and/or 
tinnitus is shown, the examiner should 
provide an opinion as to etiology of the 
hearing loss and/or tinnitus, and whether 
any such findings are related to service, 
to include noise exposure.  If the 
examiner determines that the hearing loss 
was present at the time of induction into 
active duty, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not the preservice 
hearing loss was aggravated by service.  
The claims file and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the examination report should reflect 
that such a review was made.  

3.  The RO should notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).

4.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, to include 
an audiogram, or fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the examiner for corrective action.  38 
C.F.R. § 4.2 (1999). 

5.  Thereafter, the RO should 
readjudicate the issues in appellate 
status.  If any issue on appeal remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) has stated that compliance by the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
regional offices to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals







